DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/26/2021 has been entered.
The 35 USC 112(b) Rejection of Claim 5 has been overcome by the amendment and is now withdrawn.
The Objection to claim 12 was not addressed and is repeated below.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 contains typographical errors of "an cathode" and "a anode". Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US 2012/0028110 A1, cited as "B4" in the IDS dated 01/17/2020 and cited within the previous Office action) in view of Y. Kim et al. (US 2007/0154804 A1, the PG-Pub. of US 7,709,141 B2 which was cited as "A13" in the IDS dated 09/11/2019 and cited within the previous Office action).
Regarding claim 1, claim 13, and claim 19, Brenner teaches a button cell (Brenner [0002]) battery, and teaches a method of assembly for a button cell battery (Brenner [0012]), the button cell battery comprising:

an inner casing, defining an upper cavity (cell cover 3, Brenner Fig. 1B and [0059]);
an outer casing, defining a lower cavity (cell cup 2, Brenner Fig. 1B and [0059]) that at least partially surrounds the inner casing (Brenner Fig. 1B shows cup 2 surrounding cover 3), 
wherein together the outer casing and the inner casing define an internal volume (space for components of button cell, Brenner [0012]);
a core/an active core (standard components of a button cell, Brenner [0012]) disposed in the internal volume (Brenner [0012]), the core comprising:
a first electrode; a second electrode (electrodes, Brenner [0012]);
at least one separator layer disposed between the first electrode and the second electrode (separator, Brenner [0012]); 
and a grommet (seal 4, Brenner Fig. 1B and [0059]) disposed at least partially between the inner casing and the outer casing (seal applied where cell cup and the cell cover overlap one another, Brenner [0017]), 
the grommet comprising an opening (bottom of layer 4 does not connect, Brenner fig. 1B), and
wherein the core is separated/electrically insulated from one of the outer casing and the inner casing by the grommet (internal space holding standard battery core components – per Brenner [0012] – is shown separated from cell cup 2 at the bottom via seal layer 4 in Brenner Fig. 1B), and
the grommet is configured to electrically insulate the outer casing from the inner casing (seal 4 shown between cup 2 and cover 3 per Brenner Fig. 1B and [0017] and is made of thermoplastic material per Brenner [0028, 0031] which is known in the art to be insulating); 
wherein the grommet is arranged to seal the inner casing and the outer casing (seal 4 shown between cup 2 and cover 3 per Brenner Fig. 1B and acts in sealing per Brenner [0017, 0028]), 


Brenner further teaches the assembly method comprising steps of:
inserting the active core into one of the upper cavity and the lower cavity (electrode and separator components are placed into housing cup/cover, Brenner [0019]),
fitting the inner casing to the outer casing, wherein the grommet separates the inner casing from the outer casing (seal 4 separates internal space from outer casing/cell cup 2, see Brenner Fig. 1B; method step of inserting cell cover into cell cup with seal applied therebetween at overlapping region, Brenner [0017]),
sealing the inner casing and the outer casing with the grommet (seal 4 shown between cup 2 and cover 3 per Brenner Fig. 1B and acts in sealing per Brenner [0017, 0028]), insulating the inner casing from the outer casing with the grommet (seal 4 shown between cup 2 and cover 3 per Brenner Fig. 1B and [0017] and is made of thermoplastic material per Brenner [0028, 0031] which is known in the art to be insulating), and insulating the core from the outer casing with the grommet (inner core standard components are inserted into the cell per Brenner [0019], thus bottom portion of seal 4 would insulate such from the bottom of outer casing 2 per Brenner Fig. 1B and [0028]).

Brenner fails to teach a first tab having a first end and a second end, wherein the first end is attached to one of the first electrode and the second electrode and the second end is attached to one of 

Y. Kim, which is analogous in the art of secondary batteries, teaches a core (wound electrode assembly 200, Y. Kim Fig. 3) with standard wound components including two electrodes and a separator (210, 220, and 230, Y. Kim [0061]) and further teaches: 
a first tab (negative electrode tab 225, Y. Kim [0063] and Fig. 3) having a first end and a second end, 
wherein the first end is attached to one of the first electrode and the second electrode (tab 225 connected to current collector of respective electrode and protrudes from assembly, Y. Kim [0063] and Fig. 3) and 
the second end is attached to one of an outer casing and an inner casing (tab electrically contacts case, Y. Kim [0095]; electrode tab 225 is welded to the bottom surface 320 of battery case 300, Y. Kim [0097]), 
wherein the tab extends through the opening of a grommet (negative electrode tab hole 246 within lower insulating plate 245 is a path through which the negative electrode tab 225 is ejected, Y. Kim [0097] and Fig. 9a),
the grommet is configured to separate the active core from the outer casing (plate 24 is insulating between electrode assembly 200 and case 300, Y. Kim [0034, 0064, 0097] – analogous to Brenner seal 4 bottom as cited above), 
the grommet is configured to electrically insulate a portion of the first tab from the core (insulating plate 245 insulates the portion of tab 225 welded to case 300 from the assembly core 200, Y. Kim [0064, 0097] and Figs. 1 and 9a), and 
analogous method step of Brenner as cited above),
a step of inserting a tab through an opening in the grommet (electrode tab 225 ejected through hole 246, Y. Kim [0097]).

	Y. Kim teaches that this arrangement of an electrode tab through an insulating plate, then attached to the battery casing (with the plate acting as a grommet to provide electrical isolation of the active core assembly from the case and welded connection) is beneficial to prevent short-circuiting (Y. Kim [0064, 0097]).
	Since Brenner is silent on the specific details of the battery core and just stated that the two-part battery case provides space for accommodating standard components thereof (see Brenner [0012]), a person with ordinary skill in the art, at the time of filing, would have found it obvious to be able to install a wound electrode assembly with protruding tabs (which is well-known in the art) such as that taught by Y. Kim within the casing of Brenner and expect a predictably functional battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP 2143,B). A person with ordinary skill in the would have also found it obvious to ensure that the shape of the bottom of the grommet (bottom of seal 4 of Brenner Fig. 1B, made of polymer/plastic per Brenner [0028-0031]) had an opening like that taught by Y. Kim (insulating plate 245 with hole 246 of Y. Kim Fig. 9a, also made of polymer per Y. Kim [0034-0037]) to allow for inserting the protruding portion of the electrode tab therethrough for connection of the tab to the battery casing to form an electrical terminal (as is necessary for a functional battery and taught by Brenner [0014]) but provide the necessary insulation between the assembly as case to prevent short-circuiting as taught by Y. Kim.


Regarding claim 2, claim 14, and claim 20, modified Brenner teaches the limitations of claims 1 and 13 above and teaches wherein the opening is a rectangular slot (see Y. Kim figure 9a showing negative electrode tab hole 246, within lower insulating plate 245, as a slightly curved but clearly rectangular slot). 
Examiner also notes that the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04). A person with ordinary skill in the art, when modifying the seal/grommet bottom of Brenner to be in a similar form to the insulating plate of Y. Kim in order to accommodate the protruding electrode tab would have found it to be an obvious engineering design to select the shape of the opening – i.e., rectangular – in order to allow the strip-shaped tab (see 225 in Y. Kim Fig. 1) to easily pass through. 
Therefore, the limitation of instant claims 2, 14, and 20 is rendered obvious.

Regarding claim 3, modified Brenner teaches the limitations of claim 1 above and teaches the first tab is welded to one of the outer casing and the inner casing (electrode tab 225 electrically contacts and is welded to the bottom surface 320 of battery case 300, Y. Kim [0095, 0097]). 
The tab protruding from bottom of electrode assembly and passed through the grommet opening in modified Brenner would be analogously welded to the bottom outer casing/cell cup of Brenner (made of metal per Brenner [0056], which would allow for welding thereto) when modified as per claim 1 above to including the Y. Kim electrode assembly with electrode tab in order to ensure electrical connection between the tab and case to create a terminal, which is well-known in the art as 

Regarding claim 4, modified Brenner teaches the limitations of claim 1 above and teaches the opening is disposed in a bottom wall of the grommet, wherein the bottom wall of the grommet is solid other than the opening (see bottom of seal 4 in Brenner Fig. 1B, which is solid on each side other than the center opening which would be modified to be a shape of electrode tab hole 246 of Y. Kim, which also shows a large solid portion of insulation plate 245 surrounding opening 246 in Fig. 9a).

Regarding claim 5, modified Brenner teaches the limitations of claim 1 above and teaches the grommet further including a sidewall attached to and extending upwards relative to an outer periphery of the bottom wall of the grommet (upward extending side portions of seal 4 shown in Brenner Fig. 1B); and the grommet sidewall is disposed between an outer surface of a sidewall of the inner casing and an inner surface of a sidewall of the outer casing (see Brenner Fig. 1B showing seal 4 disposed between outer surface of sidewalls of cell cover 3 and inner surface of sidewalls of cell cup 2; see also Brenner [0009, 0017] regarding positioning of the seal between overlapping region of cell cup and cover);
wherein the grommet bottom wall is disposed between a lower surface of the outer casing and a lower surface of the inner casing (Brennan seal 4’s bottom portion is disposed between surface of cell cup 2’s plane base region 2a and cell cover 3’s lower cut edge 3d – see Brenner Fig. 1B and [0061-0062]).

Regarding claim 6, modified Brenner teaches the limitations of claim 1 above and teaches the grommet is configured to seal a gap between the inner casing and the outer casing (Brenner seal 4, Fig. 1B; see also Brenner [0038-0041]).

Claims 7-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US 2012/0028110 A1, cited as "B4" in the IDS dated 01/17/2020 and cited within the previous Office action) in view of Y. Kim et al. (US 2007/0154804 A1, the PG-Pub. of US 7,709,141 B2 which was cited as "A13" in the IDS dated 09/11/2019) as applied to claims 1 and 13 above, and further in view of D. Kim (US 2009/0098445 A1, cited as "A58" in the IDS dated 09/11/2019 and cited within the previous Office action).
Regarding claim 7, claim 10, and claim 16, modified Brenner teaches the limitations of claims 1 and 13 above but fails to teach the core/stack further comprising a mandrel, wherein the first electrode, the second electrode, a first separator layer, and a second separator layer are arranged in a stack, wherein the first separator layer and the second separator layer are disposed on opposite sides of the first electrode or second electrode, wherein the stack is wound in a spiral configuration around the mandrel, nor the method further comprising welding the first electrode to a mandrel; and winding the stack in a spiral configuration around the mandrel to form the active core.
D. Kim, which is analogous in the art of secondary battery assemblies, teaches a wound electrode assembly/core (jelly-roll assembly 20, D. Kim [0038] and Figs. 1-2) and specifically teaches a mandrel (center pin 18, D. Kim [0044] and Figs. 2-4), wherein the first electrode and the second electrode (two electrodes 25, D. Kim [0010, 0038]), a first separator layer and a second separator layer (separators 21 and 23, D. Kim [0010, 0038]) are arranged in a stack (electrodes and separators stacked and wound, D. Kim [0038]), wherein the first separator layer and the second separator layer are disposed on opposite sides of the first electrode or second electrode (separators are between electrodes, D. Kim [0010, 0038]), wherein the stack is wound in a spiral configuration (electrodes and separators stacked and wound, D. Kim [0038]) around the mandrel to form the active core (wound electrode assembly 20 is around center pin 18, D. Kim Fig. 2), and teaches the method further 
D. Kim teaches that two separator layers are employed to prevent short-circuiting between the two electrodes (D. Kim [0010, 0038]) and teaches that the center pin 18 serves connect to battery can 10 so that a current can flow therethrough (D. Kim [0044]).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrode core of modified Brenner to include two separators instead of one as taught by D. Kim with the motivation of preventing short-circuiting between the two electrode layers once wound and to employ the use of a mandrel connected to an electrode and to the battery can/casing to allow for currently flow between the two (as taught by D. Kim) and thus the creation of another terminal in the casing (which is known and necessary for a button cell and taught by Brenner [0014]). 
Although D. Kim does not teach the order of the steps as first welding the first electrode to a mandrel, and then winding the stack in a spiral configuration around the mandrel (i.e., wherein the first electrode is welded to the mandrel before winding the stack about the mandrel), it would have been within the ambit of one with ordinary skill in the art to first connect the electrode to the center pin via the welding rod then secondly wind the stacked assembly and expect an analogous resultant battery core. It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).
Therefore, all limitations of claims 7, 10, and 16 are rendered obvious.

Regarding claim 8, modified Brenner teaches the limitations of claim 7 above and teaches a height of the mandrel parallel to an axis of the mandrel is greater than a height of the stack parallel to the axis of the mandrel (center pin 18 shown as taller than wound electrode/separator stack in D. Kim Figs. 1 and 3, at least by the height of bottom layer 13b).
Regarding claim 9, modified Brenner teaches the limitations of claim 7 above and teaches a height of each of the first separator layer and the second separator layer parallel to an axis of the mandrel is greater than a height of both the first electrode and the second electrode parallel to the axis of the mandrel (D. Kim Figs. 1 and 3 show that separators 21 and 23 extend beyond electrodes 25 in the height direction at both the upper and lower ends of the assembly 20).

Regarding claim 11, modified Brenner teaches the limitations of claim 10 above and teaches wherein the first electrode is an anode of the button cell battery and the second electrode is a cathode of the button cell battery (Y. Kim, which teaches the first electrode tab protruding through the opening of the grommet bottom of modified Brenner, teaches such as a negative electrode tab per Y. Kim [0063, 0097]).
Regarding claim 12, modified Brenner teaches the limitations of claim 10 above but fails to teach wherein the first electrode is a cathode of the button cell battery and the second electrode is an anode of the button cell battery. This is an opposite embodiment from that of claim 11.
Brenner [0012] leaves the arrangement of standard battery components (including electrodes) open-ended. D. Kim, for example, teaches electrode tabs 27 and 29 protruding from the assembly 20 at opposite ends (D. Kim [0040] and Figs. 2-3) but does not explicitly teach which tab is connected to the anode versus cathode. 
From these teachings, a person with ordinary skill in the art would find it obvious to arrange the order of electrodes within the casing of Brenner in either arrangement that would best fit within the design constraints. That is, the “first” or “second” electrode could serve as either the anode or cathode depending on which polarity of terminal was desired at the cell cup versus cover. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art, and it has been held that if a claimed invention reads on the prior art except with regard 
Therefore, the limitations of claim 12 are rendered obvious.

Regarding claim 17 and claim 18, modified Brenner teaches the limitations of claim 16 above but fails to explicitly teach welding the mandrel to the inner casing nor welding the mandrel to the outer casing. Claims 17 and 18 are opposite embodiments from one another.
D. Kim does teach in [0044] that metal center pin/mandrel 18 is electrically conductive, allowing current flow therethrough, and teaches the mandrel being disposed in the center hole of assembly 20, corresponding to the shape and location of a hole in insulation layer 13 which the mandrel could also be disposed through (see D. Kim Fig. 2) before insertion into the battery can 10. Additionally, D. Kim teaches in [0044] that welding is a known method to electrically connect components to the center pin. 
Brenner teaches in [0014] that the cell cup and cover have flat regions which serve as opposite pole terminals for electrical connection to a load.
Since one of the cup and cover was already welded to a tab of one electrode to form one electrical terminal in regards to claim 13 above, a person with ordinary skill in the art would have recognized that a second opposite polarity terminal was also necessary to produce a functional button battery (and per the teaching of Brenner [0014]). With this motivation, and with the knowledge from the above teachings that the mandrel is welded to an electrode and is electrically conductive, a person with ordinary skill in the art would have found it obvious to also weld another end of the mandrel to either the inner or outer casing (cell cover and cup are metal per Brenner [0056]) to create a positive or negative polarity terminal as needed for the design constraints of modified Brenner. Furthermore, applying a known technique (i.e., welding as taught by D. Kim) to a known device (method or product) ready for improvement (i.e., the components of modified Brenner lacking a second terminal) to yield 
Therefore, all limitations of instant claims 17 and 18 are rendered obvious.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US 2012/0028110 A1, cited as "B4" in the IDS dated 01/17/2020 and cited within the previous Office action) in view of Y. Kim et al. (US 2007/0154804 A1, the PG-Pub. of US Pat. 7,709,141 B2 which was cited as "A13" in the IDS dated 09/11/2019 and cited within the previous Office action) as applied to claims 1 and 13 above, and further in view of Okahisa et al. (US 6,451,478 B1, cited as "A5" in the IDS dated 09/11/2019 and cited within the previous Office action).
Regarding claim 15, modified Brenner teaches the limitations of claim 13 above but fails to teach the method further comprising folding an upper edge of the outer casing over the grommet and the inner casing. However, Brenner does teach in Figure 1A and [0059] that it is conventional in the art to fold the upper edge of the outer casing in such a manner.
Okahisa, which is analogous in the art of using a gasket-integrated case for a coin-shaped battery (see Okahisa Abstract), teaches that the periphery of the sealing plate is sandwiched and sealed by the periphery of the case by crimping, with a gasket including the resin film interposed therebetween (Okahisa Abstract and Figs. 1-2). The Okahisa “crimping plate” reads on the instant outer casing and Brenner cell cup; the Okahisa “gasket” reads on the instant grommet and Brenner seal. Okahisa teaches in C1L55-57 that this crimping (i.e., folding over as shown in Okahisa Figs. 1-2) is beneficial to create a 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the assembly method of a coin/button battery case (with integrated seal/gasket/grommet) of modified Brenner to also include a step of folding an upper edge of the outer casing over the grommet and the inner casing as taught by Okahisa, with the motivation of achieving the benefit of good sealing, easy assembly, and an overall stable battery. 
Thus, the instant claim 15 limitation is rendered obvious.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shrim et. al (WO-0036693-A1, PCT/US99/28558, the English publication attached herein) teaches an insulated “grommet” serving as a seal and insulator between upper and lower casings of a button cell (see Shrim page 11, lines 5-22 and Fig. 8A). Shrim also teaches a grommet which is which is made of an insulating thermoplastic material (polysulfone, Shrim page 26, lines 4-11). Shrim teaches a “grommet” can be similar in both form and function to the thermoplastic “seal” of Brenner. Thus, it is known in the art that the seal of Brenner can indeed function as the grommet claimed and serves to both seal and insulate the components within.

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Y. Kim fails to cure the deficiencies of Brenner, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, Examiner notes that the seal/grommet of Brenner acts as the primary structure and that Y. Kim is relied upon to teach the need to insulate tabs extending from an electrode core. The shape of the Brenner thermoplastic seal was not being modified by the Y. Kim insulating plates but was rather pointed to within the rejection for its ability to insulate tabs.
Furthermore, Examiner notes that Applicant’s arguments regarding the functionality of the grommet are not commensurate in scope with the claims. Per the rejection above, modified Brenner renders obvious the positively recited structure of the instant invention as claimed. Thus, such an argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728